DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/21 has been entered.
Response to Arguments
The remarks dated 9/30/2021 have been considered but are not fully persuasive.
With respect to the argument that one of ordinary skill in the art would not look to a teaching from a transcutaneous electrical stimulation system to optimize implanted electrical stimulation, and would not possess a reasonable expectation of success (Remarks dated 9/30/21 p. 12), this is not persuasive. 
The Yoo reference (U.S. Patent Application Publication No. 2016/0339239 to Yoo et al.,) is cited in the rejection below to provide evidence, and the Edgerton (U.S. Patent Application Publication No. 2017/0274209 to Edgerton et al.) is cited on the PTO-892 and summarized in the Conclusion below as further evidence of the state of the art but is not cited in any rejection.

With respect to the teachings of Southwell as teaching decreasing the duration of administration for subsequent administrations, in ¶[0016] Southwell teaches a high frequency (daily or more treatments over the course of 2 weeks to 3 months) followed by a period of 4 months to two years before repeating any treatment. This citation was corrected in the rejection below as previously, it erroneously referred only to ¶[0015].
Applicant further alleges that Thacker does not teach that treatment duration is a results-effective variable, referring only to frequency, amplitude, and pulse width of the applied stimulation (Remarks dated 9/30/2021 p. 12). However, in ¶[0079] Thacker states that other parameters are also available for monitoring and controlling patient therapy, and further addresses treatment duration as configurable per patient in ¶[0081].
New grounds for rejection are presented for new claims 79-92 in view of Wei, Thacker, Southwell, and Yoo.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 63-69, and 73-92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. Patent No. 9,724,511,) hereinafter referred to as Wei; in view of Thacker et al. (U.S. Patent Application Publication No. 2013/0261696,) hereinafter referred to as Thacker; in view of Southwell et al. (U.S. Patent Application Publication No. 2017/0348526,) hereinafter referred to as Southwell, evidenced by Yoo et al. (U.S. Patent Application Publication No. 2016/0339239,) hereinafter referred to as Yoo.
Regarding claims 63-65, 68-69/79, 82-84, Wei teaches a method for treating pain in a patient (col. 3, lines 40-53; col. 4, lines 1-10; col. 4, lines 48-67 and col. 5, lines 1-10; col. 38, lines 10-14, etc. other examples listed throughout), comprising: 
administering an electrical therapy signal having a frequency in a frequency range from 1.2kHz to 100kHz to the patient (col. 38, lines 25-27) via an implantable signal delivery device (col. 5, lines 53-55) to reduce or eliminate pelvic pain (col. 3, lines 
Wei further teaches that the electrical signal is administered in accordance with a therapy regimen comprising a predetermined duration of administration (col. 13, lines 62-67) but fails to be specific as to the scale of the predetermined duration of time.
It is noted that the result of not producing paresthesia appears to be an intended result or use of the applied stimulation, nevertheless for the purposes of compact prosecution, it is addressed by this rejection.
Wei does not explicitly teach that high frequency electrical stimulation does not produce paresthesia in the patient. Wei teaches that it does act as a nerve block for reducing discomfort to the patient (col. 38, lines 25-43).
Attention is brought to the Thacker reference, which teaches delivery of high frequency electrical stimulation in a range from 1.5kHz to 100 kHz (¶[0049], a narrower range than is claimed) in order to address pain in a patient without creating paresthesia (¶[0046]). Thacker also teaches that the length of the treatment is configurable by the patient or practitioner (¶[0027]) and motivates periodically ceasing modulation to save power (¶[0082]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the stimulation frequency of Wei to explicitly avoid inducing paresthesia, in order to eliminate paresthesia while also providing an analgesic effect, because some patients still report unpleasant sensations from paresthesia (Thacker, ¶[0004]) and eliminating patient discomfort is beneficial (Thacker, ¶[0046], ¶[0051]).

Thacker also fails to be specific as to the possible total durations of therapy being less than 12 hours, or decreasing over subsequent administrations of the electrical signal. Applicant discloses no criticality to this specific range of time durations.
Attention is brought to the Southwell reference, which teaches a treatment duration of less than 1-4 or 4-12 hours per day (¶[0015]).
Southwell further teaches administering the electrical signal in accordance with the therapy regimen includes administering the electrical signal once per day (¶[0014]), once per week (¶[0016]), decreasing the predetermined duration of administration for subsequent administrations (¶[0016]), decreasing how frequently the electrical signal is administered (¶[0016]), and decreasing administration of the electrical signal from once per day to less than once per day (¶[0016]).
Southwell teaches transcutaneous stimulation parameters, rather than percutaneous stimulation.
Attention is brought further to the Yoo reference, which teaches electrical stimulation that is configurable between percutaneous, transcutaneous, or implanted stimulation (Abstract) and states that parameters that are effective for one form of 
Although Southwell is directed to transcutaneous stimulation, one of ordinary skill in the art would nevertheless have enjoyed a reasonable expectation of success by combining Wei with Southwell, as evidenced by the above citations to Yoo.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrical stimulation of Wei to choose treatment frequency of once per day, once per week, decreasing the duration, or decreasing frequency of treatment, as taught by Southwell, because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 66-67/85-86, Wei, as modified by Thacker, Southwell, and Yoo, teaches the method of claim 63/79.
Wei further teaches duty cycling the electrical signal during the predetermined duration of administration at a duty cycle between 5 and 75% (col. 31, lines 59-62).
Regarding claim 73/87, Wei, as modified by Southwell, Thacker, and Yoo, teaches the method of claim 63/79.

Regarding claim 74/88, Wei, as modified by Southwell, Thacker, and Yoo, teaches the method of claim 63/79.
Wei teaches wherein administering the electrical signal in accordance with the therapy regimen includes administering the electrical signal in accordance with a predetermined schedule (col. 13, lines 62-67).
Regarding claims 75-76/89-90, Wei, as modified by Southwell, Thacker, and Yoo, teaches the method of claim 63/79.
Wei further teaches wherein the electrical therapy signal is administered to the patient's sacral region and/or thoracic region (col. 7, lines 1-8, several sacral region nerves listed, hypogastric nerve is a thoracic region nerve).
Regarding claims 77-78/91-92, Wei, as modified by Southwell, Thacker, and Yoo, teaches the method of claim 63/79.
Wei further teaches wherein administering the electrical therapy signal includes generating the electrical therapy signal via an internal signal generator and via an external signal generator (Fig. 1, element 24 “external programmer”; col. 10, lines 41-64, for internal signal generator see col. 23, lines 37-51 “execute locally stored programs or routines…control over the electrical stimulation may be distributed between the IMD and external programmer or may reside in either one alone.”).


Conclusion

U.S. Patent Application Publication No. 2017/0274209 to Edgerton et al. teaches embodiments of electrical stimulation including transcutaneous (¶[0167]) and implantable (¶[0154-0156]) leads with no distinctions recited between types of configurable parameters or ranges of configured parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792